Cooper, J.,
delivered the opinion of the court.
By this bill the complainant states that a final settlement of his administration was made in the proper court, on which he was de*170creed to pay to the defendants certain sums respectively as their distributive shares of the estate. There is no allegation in the bill that in such accounting the payments which he now claims had been previously made to them were not examined and allowed or rejected. In the absence of such averments we must presume that this was done, and if it was he cannot now re-litigate the same matter. The complainant does not charge that he took assignments of the interests of the distributees, but that he paid them in full their shares in the estate, taking receipts in full, “ whereby he became assignee of their interests in the estate.” This is but a statement of his opinion of the legal effect of the receipts, in which he may be, and probably is, mistaken. By moving to dissolve on the bill alone the defendants admitted the truth of its statements, but the rule still governs which construes the pleadings most strongly against the pleader; and assuming that the complainant has stated his -case as strongly as he could, he is not entitled to the relief prayed.

Decree affirmed.